Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.  Amended claims 1, 9-10, 19-20 are noted.
The amendment dated 06/24/2022 has been entered and carefully considered.  The examiner appreciates the amendments to the abstract and claims.  In view of said amendments, the objection to the abstract and the 112 rejection have been withdrawn.
	In addition, in view of the error of claim 11 in the previous office action, this action is not made final.  The examiner regrets the inconvenience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-10, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vakil (5,407,705) in view of Darolia et al. (2002/0009611) and LaGraff et al. (2007/0023142).
Vakil discloses a method of producing aluminum regions on superalloy substrates (title) in which nickel-based superalloys are coated with aluminide and alumina coatings (col.1 lines 20-54).  It is specifically noted that one desires a layer resistant to oxidation and corrosion attack (col.1 lines 32-38).  However, the reference fails to teach removing corrosion and forming a protective coating.
Darolia et al. teaches that corrosion products affect a new turbine engine component and that removal of said products is required for refurbishment (0020).  LaGraff et al. teaches of refurbishing an airfoil (title) using a stripper system and an aluminiding system (abstract).  The removal of the aluminide coating is accomplished by using an acid (0013 and Figure 3a) which can include a rinse bath (0016).  Once the coating is removed, an aluminiding system restores the aluminide coating to the airfoil (0019).  It would have been obvious to remove a corroded portion in Vakil to refurbish an airfoil because Darolia teaches that engine components obtain corrosion products and LaGraff teaches of removing those corrosion products and forming a protective layer.
Regarding claim 7, Vakil teaches nickel aluminide (abstract).
Regarding claim 8, Vakil teaches a thickness of 0.05-0.1mm (col.5 lines 20-21).
Regarding claim 9, LaGraff teaches a protective aluminum oxide (0102) and vapor deposition (0126).
In independent claim 10, the applicant requires an acidic solution.  Takahashi teaches an acid (0037-0042).
Regarding claim 18, Vakil teaches nickel aluminide (abstract) and a thickness of 0.05-0.1mm (col.5 lines 20-21).
Regarding claim 19, LaGraff teaches a protective aluminum oxide (0102) and vapor deposition (0126).
In independent claim 20, the applicant requires a protective coating.  LaGraff teaches a protective aluminum oxide (0102) and Darolia teaches CVD (0011).

Claims 2-3, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vakil (5,407,705) in view of Darolia et al. (2002/0009611) and LaGraff et al. (2007/0023142) and further in view of Takahashi et al. (2020/0048584).  The combination of Vakil/Darolia/ LaGraff fails to teach the claimed solution.
Takahashi teaches a cleaning solution for removing residues on surfaces (title) such as corrosion (0006-0011) in which the cleaning composition can contain a hydroxide, salt, and water (0093-0100).  It would have been obvious to use the cleaning composition of Takahashi in the process of the combination with the expectation of removing corrosion by-products because Takahashi teaches of removing corrosion by products using a cleaning composition of water, hydroxide, and salt.
Regarding claim 3, Takahashi teaches EDTA and hydroxide (0037, 0097).
Regarding claim 11, Takahashi teaches sulfuric acid (0104).
Regarding claim 12, LaGraff teaches a temperature of about 30 to about 85oC for a time of 1 minute to 4 hours and stirring (0118).

Claims 4-6, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vakil (5,407,705) in view of Darolia et al. (2002/0009611) and LaGraff et al. (2007/0023142) and Takahashi et al. (2020/0048584) and further in view of Kumta et al. (2014/0248288).  While LaGraff teaches a temperature of about 30 to about 85oC and a temperature of about 10 minutes to 4 hours (0118), the combination of Vakil/Darolia/LaGraff/Takahashi fails to teach sonication.
Kumta teaches or removing corrosion products using a cleaning solution which is sonicated (0074).  It would have been obvious to utilize sonication in the combination because Kumta teaches of sonicating a solution to remove corrosion products.
Regarding claim 5, Takahashi teaches an organic solvent (0010-0011).
Regarding claim 6, Takahashi teaches a rinse solvent (0108-0109).
Regarding claims 13-14, LaGraff teaches a temperature of about 30 to about 85oC for a time of 1 minute to 4 hours and stirring (0118) and Kumta teaches sonication (0074).
Regarding claim 15, Takahashi teaches EDTA and hydroxide (0037, 0097).
Regarding claim 16, LaGraff teaches a temperature of about 30 to about 85oC for a time of 1 minute to 4 hours and stirring (0118) and Kumta teaches sonication (0074).
Regarding claim 17, LaGraff teaches a temperature of about 30 to about 85oC for a time of 1 minute to 4 hours and stirring (0118) and Kumta teaches sonication (0074).


Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
Applicant first argues that Darolia teaches that it is not necessary to remove an existing coating and thus teaches away from the claimed invention (p.9).
The examiner disagrees.  Darolia teaches that “it is necessary to remove the corrosion and oxidation products” and teaches that said products “may be removed by techniques well known in the art” (0020).  It is the examiner’s position that Darolia teaches the desirability and the ability to remove corrosion products.
Applicant next argues that the prior art references teaches away from using sulfuric acid (p.10).
The examiner disagrees.  It is noted LaGraff teaches the disadvantages of using sulfuric acid because of health and transportation reasons (0091).  However, there is a recognition in the art that sulfuric acid removes coatings by LaGraff (Figure 3A) and Takahashi (0104).  It is the examiner’s position that if one skilled in the art incorporated appropriate safety precautions, sulfuric acid can be utilized.
Applicant’s arguments have been considered but are not deemed persuasive. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        08/13/2022